Exhibit 10.5

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is made as of
January 9, 2006 between Mark W. Geene (“Employee”) and InfoNow Corporation, a
Delaware corporation (the “Company”).

 


RECITAL

 

The Company and the Employee are parties to that certain Employment Agreement
dated as of September 27, 2005 (the “Employment Agreement”).  The parties wish
to amend Section 2 of the Employment Agreement.

 


AGREEMENT

 

For good and valuable consideration, the parties agree as follows:

 

1.             Section 2 shall be amended in its entirety to read as follows:

 

Capacity and Duties.  Employee shall be employed by the Company as its Chief
Executive Officer.  During his employment Employee shall perform the duties and
bear the responsibilities commensurate with his position and shall serve the
Company faithfully and to the best of his ability, under the direction of the
Chairman of the Board of Directors of the Company.  Employee shall devote his
entire working time, attention and energies to the business of the Company. His
actions shall be such that they do not discredit the Company or its products and
services. Except for his involvement in personal investments, provided such
involvement does not require any significant services on his part, Employee
shall not engage in any other business activity or activities that require
significant personal services by Employee or that, in the judgment of the board
of directors, may conflict with the proper performance of Employee’s duties
hereunder.

 

2.             The Employment Agreement as amended by this Amendment will
continue in full force and effect.

 

[Signatures to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

INFONOW CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Peotter

 

 

 

Name: Jeffrey D. Peotter

 

 

Title: Chairman of the Board of Directors

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Mark W. Geene

 

 

Mark W. Geene

 

--------------------------------------------------------------------------------